NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GLENN CARTER,                                   No. 18-35083

                Plaintiff-Appellant,            D.C. No. 2:16-cv-01726-RSL

 v.
                                                MEMORANDUM*
JAY ROBERT INSLEE, Governor; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert S. Lasnik, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Washington state prisoner Glenn Carter appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal and state

law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2000), and we affirm.

       The district court properly dismissed Carter’s action because his claims fail

to state a plausible claim, or are barred by judicial or quasi-judicial immunity, or

are time-barred. See Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009) (to avoid

dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face” and conclusory allegations are

not entitled to be assumed true (citation and internal quotation marks omitted));

Duvall v. County of Kitsap, 260 F.3d 1124, 1133 (9th Cir. 2001) (discussing

judicial immunity, factors relevant to whether an act is judicial in nature, and

extension of judicial immunity to officials other than judges “who perform

functions closely associated with the judicial process” (citation and internal

quotation marks omitted)); Butler v. Nat’l Cmty. Renaissance, 766 F.3d 1191, 1198

(9th Cir. 2014) (§ 1983 claims are subject to the forum state’s statute of limitations

for personal injury claims); see also Wash. Rev. Code § 4.16.080(2) (personal

injury claims are subject to a three-year statute of limitations); Bagley v. CMC Real

Estate Corp., 923 F.2d 758, 761-62 (9th Cir. 1991) (§ 1983 claim accrues when the

plaintiff first learns of the injury giving rise to the claim).

       Carter’s contention that Chief District Judge Martinez erred by denying his

objection to the designation of the magistrate judge and contentions regarding the

appearance of judicial impropriety are unpersuasive.


                                             2                                   18-35083
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  18-35083